Citation Nr: 9923442	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  93-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for infectious 
hepatitis with psychogenic gastrointestinal upset, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right 
mastectomy scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 1991, the RO denied the veteran's claim for an 
increased evaluation for infectious hepatitis with 
psychogenic gastrointestinal upset.  In April 1992, the RO 
denied the veteran's claim for an increased evaluation for a 
right mastectomy scar.  The veteran, who had active service 
from May 1951 to September 1954, appealed these decisions to 
the BVA.  The case was REMANDED in July 1994 and November 
1996 for additional development, and has been returned to the 
Board for appellate review. 

The veteran has complained that his service-connected right 
mastectomy scar causes a painful right nipple, with radiating 
pain in his right chest.  In addition, the August 1997 VA 
examination reported that the veteran has chronic intercostal 
neuritis involving the right rib cage, and pain in the right 
nipple, and that these are secondary to his mastectomy.  As 
such, the Board finds that the issue of entitlement to 
service connection for additional disability due to the 
service connected mastectomy has been raised.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Infectious hepatitis with psychogenic gastrointestinal 
upset manifests symptomatology no more severe than 
demonstrable liver damage with mild gastrointestinal 
disturbance.

2.  The right mastectomy scar is exquisitely tender to 
palpation, but is not shown to produce any limitation of 
function.



CONCLUSIONS OF LAW

1.  The schedular criteria of an evaluation in excess of 10 
percent for infectious hepatitis with psychogenic 
gastrointestinal upset have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7345 (1998).

2.  The schedular criteria of an evaluation in excess of 10 
percent for right mastectomy scar have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis

Service connection for infectious hepatitis with psychogenic 
gastrointestinal upsets was granted in October 1955, and a 10 
percent evaluation was assigned, effective September 1954.  
This decision was based on service medical records that noted 
diagnoses of hepatitis and psychogenic gastrointestinal upset 
manifested by abdominal pain, and on a VA examination report 
that gave a diagnosis of history of hepatitis with moderate 
residuals.  The 10 percent evaluation has remained in effect 
to the present date.  

VA outpatient treatment records from October 1990 to February 
1994 revealed that the veteran was treated on several 
occasions for esophageal reflux, and occasional complaints of 
fatigue.  A number of entries noted either "hepatitis" or 
"history of hepatitis."  

During his January 1992 VA examination, the veteran reported 
that he suffered from fatigue two to three times per week and 
daily episodes of pyrosis and epigastric abdominal pain.  
Physical examination revealed mild tenderness in the 
epigastric region on palpation, no organomegaly, no masses, 
and normal bowel sounds.  Liver function tests were 
essentially normal.  The veteran was diagnosed as suffering 
from a history of recurrent infectious hepatitis with 
psychogenic gastrointestinal upset, esophageal reflux, 
recurrent epigastric abdominal pain and pyrosis, and fatty 
infiltrate of the liver by ultrasound.

During his October 1994 VA examination, the veteran reported 
that he suffered from a history of infectious hepatitis and 
psychogenic gastrointestinal upset, intermittent severe 
epigastric pain, positive dyspepsia, negative dysphagia, 
negative hematemesis, negative hematochezia, negative melena, 
and negative hemorrhoids.  Physical examination revealed 
tenderness in the mid-epigastrium to deep palpation, negative 
hepatosplenomegaly, negative masses, negative guarding, and 
negative Murphy's test.  The veteran's abdomen was soft and 
obese.  Liver function tests revealed abnormal readings for 
serum glutamic pyruvic transaminase and total bilirubin.  The 
veteran was diagnosed as suffering from gastroesophageal 
reflux disease by endoscopy, psychogenic gastrointestinal 
upset, and infectious hepatitis by history.

This case was REMANDED in November 1996 in order to determine 
whether the veteran's gastrointestinal complaints were 
related to service-connected hepatitis, or to some other 
disorder.  

VA outpatient treatment records from June 1997 to July 1998 
noted continuing complaints of heartburn, chest pain, and 
gastroesophageal reflux disease.

An August 1997 VA examination report noted that the veteran 
complained of epigastric burning discomfort, heartburn, and 
excessive gasses with abdominal bloating.  The examiner noted 
that the veteran's symptoms had been improved by Zantac and 
he had recently been given Maalox, but that this did not 
"alleviate his symptoms completely."  The examiner stated 
that laboratory testing indicated no evidence of hepatic 
dysfunction.  The examiner stated further that the veteran's 
gastric symptoms were "significant" but did not state 
whether they were related to hepatitis.  

A March 1998 VA examination report noted that the veteran had 
pulsion diverticulosis of mid esophageal and a sliding hiatal 
hernia with moderate reflux esophagitis.  The impression was 
history of hepatitis, gastroesophageal reflux and history of 
duodenitis, and fatty infiltration of the liver.  The 
examiner indicated that examination results were still 
pending in order to rule out hepatitis C, and to determine 
whether the fatty infiltration of the liver was due to 
diabetes and mild obesity or to hepatitis.  The examiner 
commented further that "although the [veteran's] reflux 
symptoms are documented, they cannot be causally related to 
[his] history of hepatitis since hepatitis is not known to 
produce changes that can stimulate the production of a hiatal 
hernia or esophageal reflux symptoms."

A November 1998 VA examination report noted that the veteran 
reported no recurrence of hepatitis since 1973, but did 
complain of pyrosis with reflux, which he also had when he 
had hepatitis in 1952.  Examination of the abdomen revealed 
mild tenderness to palpation in the epigastric area of the 
abdomen, normal liver size by clinical examination and by CT 
scan.  Laboratory testing for hepatitis A, B, and C 
antibodies was negative.  The examiner's diagnosis was 
"hepatitis not found at present, status post hepatitis 
infection with psychogenic gastrointestinal upset."  In 
addition, the examiner diagnosed "gastritis with reflux . . 
. associated with pyrosis and with recurrent epigastric 
abdominal pain."  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  See 
38 U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1997).  

The veteran's infectious hepatitis with psychogenic 
gastrointestinal upset is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  Under Diagnostic Code 7345, a 10 
percent disability evaluation is warranted for demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent disability evaluation is warranted for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency (than the next 
higher evaluation) but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent evaluation is 
contemplated with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence indicates that 
infectious hepatitis with psychogenic gastrointestinal upset 
manifests symptomatology no more severe than demonstrable 
liver damage with mild gastrointestinal disturbance.  The 
Board notes initially that the evidence indicates that 
hepatitis is essentially healed and nonsymptomatic, and there 
is no evidence of liver damage.  The veteran's 10 percent 
evaluation, however, has been in effect since 1954 and is 
protected under 38 C.F.R. § 3.951(b).  While the veteran does 
suffer from gastroesophageal reflux, this has been determined 
to be unrelated to hepatitis.  In view of these findings, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for infectious hepatitis with 
psychogenic gastrointestinal upset.  The veteran's claim is 
therefore denied.

II.  Mastectomy Scar

Service connection for mastectomy scar, right, was granted in 
October 1955 and a noncompensable evaluation was assigned, 
effective September 1954.  The evaluation was increased to 10 
percent, effective February 1989.  This decision was based on 
medical evidence of a well healed scar, with mild tenderness 
to palpation of the nipple.  The 10 percent evaluation has 
remained in effect to the present date.  

A January 1992 VA examination report noted that the veteran 
reported "no problems with the scar."  The diagnosis was 
right mastectomy scar, well healed.  
An October 1994 VA examination report noted that the veteran 
had a large B shaped mastectomy scar that the examiner 
described as "disfiguring."  There was no keloid formation, 
adherence, herniation, inflammation or ulceration, but there 
was a mild depression at the scar site.  The diagnosis was 
right mastectomy scar, well healed.  A June 1997 VA 
examination report noted "definite severe tenderness to 
palpation involving the surgical scar."  There was no 
adherence, the texture of the scar was unremarkable, there 
were no lesions or breakdown of the skin and no elevation or 
depression of the scar.  "Some muscle loss" was noted, and 
there was moderate keloid formation and slight disfigurement.  
The diagnosis was status post right mastectomy, with a well 
healed scar that is exquisitely tender to palpation.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent 
evaluation is the highest contemplated evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  In view of the VA examiner's findings that 
the veteran's mastectomy scar is exquisitely tender to 
palpation, the Board finds that a 10 percent evaluation is 
warranted for mastectomy scar, right.  However, in view of 
the fact that there is no provision for a higher evaluation 
under Diagnostic Code 7804, an increased evaluation under 
this Diagnostic Code is not possible.  But under Diagnostic 
Code 7805 evaluations are assigned based on the limitation of 
function of the part affected, and thus evaluations in excess 
of 10 percent are possible.  However, none of the medical 
evidence demonstrates any limitation of function due to the 
mastectomy scar, and the VA examination performed in June 
1997 specifically reported that there was "no limitation of 
function by the scar."  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased evaluation for the mastectomy scar.

III. Conclusion

The Board has also considered the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board finds, however, that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  Id.  
In this regard, there is no indication that the veteran's 
hepatitis or mastectomy scar markedly interferes with 
employment.  The veteran has presented no evidence that his 
hepatitis or scar has necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown,  9 Vet. App. 337 (1996).  
.


ORDER


An evaluation in excess of 10 percent for infectious 
hepatitis with psychogenic gastrointestinal upset, is denied.

An evaluation in excess of 10 percent for a right mastectomy 
scar, currently evaluated as 10 percent disabling, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

